

116 HRES 835 IH: Expressing the sense of the House of Representatives that the Federal Government should establish a national goal of conserving at least 30 percent of the land and ocean of the United States by 2030.
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 835IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Ms. Haaland (for herself, Mr. Neguse, Mr. Ted Lieu of California, Mr. Gallego, and Mr. Case) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing the sense of the House of Representatives that the Federal Government should establish a
			 national goal of conserving at least 30 percent of the land and ocean of
			 the United States by 2030.
	
 Whereas access to public land, nature, and a healthy environment should be a right for all people, as that access is essential to the health, well-being, identity, cultures, and economic prosperity of the United States;
 Whereas the United States faces a conservation and climate crisis, with nature in a steep decline and greenhouse gas emissions not declining at the rate scientists say is needed in the United States and worldwide;
 Whereas scientists are documenting a rapid loss of natural areas and wildlife in the United States and throughout the world, including—
 (1)a finding that, from 2001 to 2017, a quantity of natural areas equal to the size of a football field disappeared to development every 30 seconds in the United States, constituting more than 1,500,000 acres per year;
 (2)a finding, published in the journal Science, that the United States and Canada have lost 2,900,000,000 birds since 1970, representing a decline of 29 percent;
 (3)the identification by State fish and game agencies of approximately 12,000 animal and plant species in the United States that require proactive conservation efforts to avoid extinction, of which approximately 1/3 will be lost in the next decades;
 (4)a finding by the United States Fish and Wildlife Service that the United States has lost more than 1/2 of all freshwater and saltwater wetlands in the contiguous 48 States; and (5)the 2019 findings by the Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services that—
 (A)human activities are damaging 2/3 of ocean areas; (B)only 3 percent of ocean areas remain pristine;
 (C)15 percent of mangroves remain; (D)50 percent of coral reefs remain; and
 (E)at the current rate of losses, less than 10 percent of the Earth will be free of substantial human impact by 2050;
 Whereas climate change is accelerating the decline of nature in the United States; Whereas the Third National Climate Assessment found that climate change—
 (1)is reducing the ability of ecosystems to provide clean water and regulate water flows; (2)is limiting the ability of nature to buffer communities against disasters such as fires, storms, and floods, which disproportionately impacts communities of color and indigenous populations; and
 (3)is having far-reaching effects on marine and terrestrial wildlife, including by altering habitats, forcing changes to migratory patterns, and altering the timing of biological events;
 Whereas the decline of natural areas and wildlife in the United States follows global patterns, as the Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services found that approximately 1,000,000 plant and animal species are threatened by extinction over the coming decades as a result of land conversion, development, climate change, invasive species, pollution, and other stressors;
 Whereas nature, like the climate, is nearing a tipping point where the continued loss and degradation of the natural environment will—
 (1)push many ecosystems and wildlife species past the point of no return; (2)threaten the health and economic prosperity of the United States; and
 (3)increase the costs of natural disasters, for which the Federal Government spent about $91,000,000,000 in 2018;
 Whereas the existing protections for land, the ocean, and wildlife in the United States are not sufficient to prevent a further decline of nature in the United States, with—
 (1)only 12 percent of the land area in the United States permanently protected, mostly in Alaska and the West; and
 (2)only 26 percent of Federal ocean territory permanently protected, the vast majority of which is in the remote western Pacific Ocean or northwestern Hawaii;
 Whereas the United States has historically demonstrated leadership and resolve to protect, conserve, and restore the natural environment, including through a network of protected areas;
 Whereas that network of protected areas is protected and supported by a variety of conservation laws passed at other times of crisis;
 Whereas the United States— (1)ranks among the top 5 countries in the world for the amount of wilderness-quality land and ocean remaining; and
 (2)has the conservation experience and traditions necessary to make great strides in the protection of the remaining natural areas in the United States for future generations;
 Whereas the Federal Government, the private sector, civil society, farmers, ranchers, fishing communities, and sportsmen have a history of working together to conserve the land and ocean of the United States;
 Whereas the Exclusive Economic Zone of the United States, consisting of waters within 200 miles of the coastline—
 (1)covers 4,500,000 square miles; (2)is 23 percent larger than the landmass of the United States; and
 (3)provides a home to various ocean habitats and ecosystems, including— (A)coral reefs;
 (B)kelp forests; (C)mangroves;
 (D)seagrass beds; and (E)deep-sea corals;
 Whereas conserving and restoring nature is one of the most efficient and cost-effective strategies for fighting climate change;
 Whereas, to confront the deterioration of natural systems and the loss of biodiversity around the world, and to remain below a 1.5 degrees Celsius increase in average global temperature, scientists recommend that roughly 1/2 of the planet be conserved; and
 Whereas, as a step toward achieving that goal, some scientists have recommended that all countries commit to conserving and protecting at least 30 percent of the land and 30 percent of the ocean in each country by 2030, with a long-term goal of conserving 1/2 of the planet: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)given the evidence as of October 2019, the Federal Government should establish a national goal of conserving at least 30 percent of the land and 30 percent of the ocean within the territory of the United States by 2030;
 (2)the goal described in paragraph (1) should be accomplished through an effort that includes the objectives of—
 (A)working with local communities, Indian Tribes, States, and private landowners to conserve natural places and resources;
 (B)improving access to nature for all people in the United States, including for communities of color and economically disadvantaged communities;
 (C)sequestering carbon and greenhouse gas emissions in the land and ocean of the United States; (D)increasing public incentives for private landowners to voluntarily conserve and protect areas of demonstrated conservation value and with a high capacity to sequester carbon and greenhouse gas emissions;
 (E)focusing work at a large-landscape scale that is biologically and ecologically meaningful; (F)preventing extinction by recovering and restoring animal and plant species;
 (G)stabilizing ecosystems and the services of ecosystems, restoring degraded ecosystems, and maintaining ecological functions; and
 (H)increasing economic opportunities for farmers, ranchers, fishermen, and foresters; and (3)the goal described in paragraph (1) and the objectives described in paragraph (2) should be accomplished through an effort that—
 (A)makes science the foundation of conservation decisions by providing communities access to sound, up-to-date scientific information about—
 (i)the land and waters around those communities; and (ii)how the land and waters around those communities are changing in a warming world;
 (B)respects Tribal sovereignty and the right to Tribal self-determination so that American Indian, Alaska Native, and Native Hawaiian communities can fulfill what each views as priorities for the stewardship of the natural, cultural, and historic resources of the community;
 (C)protects private property rights and traditional land uses and enables land owners to pass down the working land of those land owners to the next generation because private land accounts for approximately 60 percent of the land area in the contiguous 48 States;
 (D)addresses environmental justice and the necessity of a more equitable distribution of the benefits of nature to all people, including communities of color and economically disadvantaged communities;
 (E)takes into account a wide range of flexible and enduring conservation solutions; (F)involves the design and implementation of objectives and strategies locally and regionally; and
 (G)provides tools and resources to ensure that the areas described in subparagraphs (A) through (C) are effectively managed for conservation values and to sequester carbon and greenhouse gas emissions.
				